Title: From George Washington to Alexander Hamilton, 7 May 1791
From: Washington, George
To: Hamilton, Alexander



Sir
Charleston [S.C.] May 7th 1791.

I have received your Letters of the 11th & 14th of last month—Concluding from ⟨Mr⟩ Shorts statement of his negotiation in Amsterdam, and from the opinions offered in your letter of the 11th, that the loan has been obtained on the best terms practicable, and that its application in the manner you propose will be the most advantageous to the United States, I do hereby signify my approbation of what has been already done, as communicated in your letters of the 11th and 14th of April. Assenting to the further progress of the loans as recommended by you in these letters, I request that instructions may be given for completing them agreeably thereto. I am sir, Your most Obedt servt

Geo: Washington

